Title: [Diary entry: 12 October 1794]
From: Washington, George
To: 

12th. Octr. Having settled these Matters, seen the Troops off, as before mentioned; given them their rout & days Marching; and left Majr. Genl. Irvine to organise the remainder of the Pennsylvania detachments as they might come in, & to March them & the Jersey Troops on when refreshed, I set out from Carlisle about 7 Oclock this Morning—dined at Shippensburgh 21 miles further & lodged at Chambersburgh 11 M. farther where I was joined by the Adjt. Genl. Hand.